Citation Nr: 1232128	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a bilateral leg disability.  

4.  Entitlement to service connection for temporomandibular joint disease (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In April 2010, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran has sinusitis that is attributable to active service.

2.  The Veteran has a cervical spine disability that is attributable to active service.

3.  The Veteran does not have a bilateral leg disability incurred in or aggravated by service.

4.  The Veteran has TMJ that is attributable to active service.  


CONCLUSIONS OF LAW

1.  The Veteran has sinusitis that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran has a cervical spine disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The Veteran does not have a bilateral leg disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The Veteran has TMJ that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2003, May 2003, February 2004, April 2005, January 2006, March 2006, March 2011, August 2011, and December 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's complete service treatment records are not available in this case.  Some of the Veteran's service treatment records are associated with the claims file.  However, some service treatment records remain absent from the claims file.  In a January 2006 letter, the Veteran was informed that her service treatment records were not located from MacDill Air Force Base, McChord Air Force Base, Vandenburg Air Force Base, and Klamath Falls Air Force Base.  The Veteran was also informed that the records were unavailable in a January 2006 statement of the case and a March 2012 supplemental statement of the case.  The Veteran had an opportunity to submit any records in her possession. 

Where service medical records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Sinusitis

The Veteran contends that she has chronic sinusitis which began in service and has continued since that time.  She indicated that she sought treatment for sinusitis in service and has continued to obtain treatment for the disorder since service.  

The Veteran's available service treatment reports reflect that she was diagnosed with an upper respiratory infection (URI) in April 1983 and January 1984.  The Veteran was assessed with laryngotracheitis in January 1985.  Her symptoms at those times consisted of congestion, coughing, sore throat, and nasal congestion.  

A June 1995 letter from J. Miller, M.D., FACP, indicates that the Veteran was diagnosed with sinusitis with posterior nasal drip and tenderness in the maxillary sinuses.  

Private treatment reports from J. Enriquez, M.D., dated from November 1998 to December 2002 reflect a diagnosis of and treatment for sinus infections and sinusitis.

VA outpatient treatment reports dated from January 2003 to July 2011 reflect treatment for chronic sinusitis.  

At a March 2011 VA examination, the Veteran reported chronic post-nasal drip, headaches and sinus tenderness.  Following a physical examination, the examiner diagnosed the Veteran with recurrent sinusitis with headaches.  The examiner opined that the Veteran's recurrent sinusitis is less likely as not caused by active service.  The rationale for the opinion is that no chronic sinusitis was established in active service and there is no diagnostic evidence of chronic sinusitis as computed tomography (CT) scans of the sinuses in 1996 and 2005 were normal and documented episodes of sinusitis have been treated and resolved.  

Considering all the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that service connection for sinusitis is warranted.  In this regard, the Board notes that the evidence shows treatment for symptoms of sinusitis in service (although not diagnosed as such) and continued treatment for sinus symptoms since service.  The Veteran has indicated that has suffered from chronic sinus symptoms since her time in service.  The Veteran can attest to factual matters of which she had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Although the March 2011 VA examiner concluded that the Veteran's recurrent sinusitis is less likely as not caused by active service, the Board finds this opinion to be of limited probative value with respect to denying the benefit sought because examiner states that the Veteran has recurrent sinusitis, yet also indicates that this is not a chronic disability.  This is contradictory.  This is because the opinion does not explain how the recurrent bouts of sinusitis are unrelated.  Indeed, there is evidence of treatment for symptoms of sinusitis during service and since that time, and the Veteran has maintained that she has suffered from chronic sinusitis since service.  The Board comes to the conclusion that the March 2011 opinion, when considered in conjunction with the totality of the evidence and in a light most favorable to the Veteran, actually tends to support the notion that the Veteran's current sinusitis is related to the documented in-service sinus symptoms.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for sinusitis is warranted. 

Cervical Spine Disability

The Veteran contends that she has right sided neck and shoulder pain which began in service and has continued since that time.  She indicated that she sought treatment for her symptoms in service and her condition has deteriorated since that time.  

The Veteran's available service treatment reports reflect that the Veteran reported a backache between her shoulder blades in April 1982.  In February 1986, the Veteran was assessed with right-sided neck and shoulder girdle pain.  She was assessed with right cervical myalgia for which she was treated with physical therapy until March 1986.  

A June 1995 letter from Dr. Miller indicates that the Veteran was noted to have neck pain with a normal x-ray of the cervical spine. 

VA outpatient treatment reports dated from January 2003 to July 2011 reflect a diagnosis of and treatment for cervical spondylosis.  

An April 2005 statement from M. Stone, ARNP, MSN, FNP-BC, indicates that the Veteran has been a patient of the Osteoporosis and Rheumatology Center of Tampa Bay for many years and it is well documented that she suffers from chronic neck pain and fibromyalgia secondary to her neck pain.  Ms. Stone indicated that the Veteran served on active duty for eight years and that her physical duties included maneuvers which caused damage to her cervical spine.  

The Veteran was afforded a VA examination in March 2011 at which time she was diagnosed with cervical disc bulges at C5-6 and C6-7.  The examiner concluded both that it is at least as likely as not that the Veteran's neck pain is a continuation of the pain noted in service and he also concluded that it is less likely than not that the Veteran's current cervical spine problems are attributable to her time spent in service.  The examiner noted that the Veteran was seen for physical therapy in service in February 1986 but stopped treatment soon thereafter.  He also acknowledged a positive nexus opinion from M. Stone, ARNP which states that military maneuvers caused damage to the Veteran's cervical spine.  The examiner concluded that the limited course of physical therapy in service made it less likely than not that the Veteran's spine problems are attributable to active service.  In an addendum opinion, the examiner reviewed additional treatment records and concluded based on the March 1986 entry in service which indicates that the Veteran felt better and no longer required treatment, it is less likely than not that the Veteran's current neck pain is a continuation of the pain noted in service.  The examiner based his negative opinion on a lack of additional treatment in service.  

In view of the contradictory nature of the March 2011 VA medical opinion and subsequent addendum, and upon consideration of the evidence as a whole in a light most favorable to the Veteran, the Board finds that service connection for a cervical spine disorder is warranted for the reasons set forth below.  Although the March 2011 VA examiner concluded that it is less likely than not that the Veteran's cervical spine disability is related to her active service, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  In this regard, the Board notes that the March 2011 VA examiner relied heavily on the fact that the Veteran only sought treatment for her neck disability for a short time during service.  However, the examiner failed to consider the Veteran's report of neck pain during service and since that time.  As noted, the Veteran can attest to factual matters of which she had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, the March 2011 VA examiner's opinion is found to be less probative than the opinion of Ms. Stone who considered the Veteran's report of continuous symptoms of neck pain since service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a cervical spine disability is warranted. 

Bilateral Leg Disability

The Veteran has indicated that she has bilateral leg pain which began in service. 

The Veteran's available service treatment records do not reflect any complaints, findings, or treatment for a right or left leg disability.  

A June 1995 letter from Dr. Miller indicates that the Veteran reported that her legs jerk at night.  

Private treatment reports from Dr. Enriquez reflect that the Veteran reported pain in her legs and restless legs in August 2000.  

VA outpatient treatment reports dated from January 2003 to July 2011 reflect that the Veteran was evaluated for restless legs in July 2006.  She reported pain and restless legs at night.  The examiner assessed the Veteran with restless leg syndrome versus periodic limb movements of sleep.  The examiner noted that the Veteran's history is not typical for restless leg syndrome and a history of anemia deficiency may contribute to her symptoms.  

At a March 2011 VA examination, the Veteran reported that her legs hurt all over.  She indicated that her muscles hurt rather than her joints.  The examiner stated that the Veteran noted pain in the area between her knee and hip and between her knee and ankle.  Following a physical examination, the examiner diagnosed the Veteran with bilateral lower extremity pain and bilateral Achilles tendonitis.  The examiner concluded that it is less likely as not that the Veteran's current leg symptoms are a continuation of symptoms noted in service.  He concluded that the Veteran's current bilateral leg symptoms appear to be attributable to factors unrelated to service based on the lack of documentation of leg symptoms while in service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral leg disability.

With regard to the Veteran's claimed bilateral leg disability, the Board acknowledges that the Veteran is competent to report that she suffered from bilateral leg pain in service and has continued to experience those symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she first developed bilateral leg pain during service, and has continued to experience those symptoms since service.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is no evidence of an in-service bilateral leg disability or a currently diagnosed disability of the bilateral legs.  Although the record reflects a diagnosis of questionable restless leg syndrome, when examined by VA, the examiner diagnosed only bilateral lower extremity pain.  To the extent bilateral Achilles tendinitis was diagnosed, this is a disability in the vicinity of the ankle and foot that is separate and apart from the bilateral leg pain described since the outset of the Veteran's claim; nor has the Veteran asserted that Achilles tendinitis is related to service.  Concerning the bilateral leg symptoms, symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent medical evidence of record that demonstrates the presence of a current bilateral leg disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

TMJ

The Veteran has indicated that she developed TMJ in service and has suffered from the disorder since that time.  

The Veteran's available service treatment reports reflect a diagnosis of TMJ dysfunction in April 1979.  Left TMJ was noted to be symptomatic at times.  

The Veteran was afforded a VA examination in April 2011 at which time she was diagnosed with moderate TMJ with swelling on the left side.  The examiner indicated that he could not say that the Veteran's service was responsible or that an extraction of the Veteran's third molars in service contributed to the current diagnosis of TMJ.  The examiner stated that he determined after a conversation with the Veteran that she was suffering from marital stress during service and went to sick call for stress on several occasions but the major component of the stress went undiagnosed because the Veteran did not speak about her mental or dental problems.  The examiner indicated that he could not say that the Veteran's service was the reason for her TMJ but that TMJ did go undiagnosed in service.  He noted that there is no evidence in the claims file of a diagnosis of TMJ-based problems on her active service that would cause her to be in the state she is in now.  The examiner noted that the Veteran was under immense stress due to physical domestic assault.  While the examiner confirmed a current diagnosis of TMJ, the examiner failed to specifically provide an opinion as to whether TMJ is at least as likely as not related to the Veteran's period of active service.  It appears that the examiner concluded that TMJ is more likely related to the stress of domestic assault; however, the examiner also appears to say that TMJ went undiagnosed in service.  

Although the April 2011 VA examiner failed to specifically opine that the Veteran's TMJ is at least as likely as not related her period of active service, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  In this regard, the Board notes that the available service treatment records reflect a diagnosis of TMJ, symptomatic on the left and the 2011 VA examination also reflects a diagnosis of TMJ with swelling on the left side.  Although the examiner failed to proffer an adequate nexus opinion for this disorder, the evidence reflects both a diagnosis of TMJ in service and a current diagnosis of TMJ.  The Veteran has maintained that she suffered from TMJ in service and since that time.  As noted, the Veteran can attest to factual matters of which she had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for TMJ is warranted. 


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to service connection for a bilateral leg disability is denied.  

Entitlement to service connection for TMJ is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


